THE TOCQUEVILLE TRUST FIFTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FIFTH AMENDMENT dated as of the 9th day of June, 2014, to the Custody Agreement, dated as of March 13, 2008, as amended September 15, 2009, October 12, 2010, December 6, 2011 and December 20, 2013 (the "Agreement"), is entered into by and between THE TOCQUEVILLE TRUST, a Massachusetts trust (the “Trust”) and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add a new fund and amend the fees of the Agreement; and WHEREAS, Article XIV, Section 14.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit C is hereby superseded and replaced with Amended Exhibit C attached hereto. Amended Exhibit D is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. THE TOCQUEVILLE TRUST U.S. BANK, N.A. By: /s/ Robert W. Kleinschmidt By: /s/ Michael R. McVoy Printed Name: Robert W. Kleinschmidt Printed Name: Michael R. McVoy Title: President Title: Vice President 6/2014 1 Amended Exhibit C to the Custody Agreement Fund Names Separate Series of The Tocqueville Trust Name of Series The Tocqueville Fund The Tocqueville Opportunity Fund The Tocqueville Gold Fund The Tocqueville International Value Fund The Tocqueville Select Fund The Delafield Fund The Tocqueville Alternative Strategies Fund 6/2014 2 Amended Exhibit D to the Custody Agreement – The Tocqueville Trust DOMESTIC CUSTODY SERVICES ANNUAL FEE SCHEDULE Tocqueville Trust-Effective 07/01/2014 Annual fee based upon market value of all Funds in the Trust: ¨% on all balances (complex fee for the Trust) (Subject to $ complex minimum for 7 Funds) · CCO Support$ per year Portfolio Transaction Fees $ per disbursement (waived if U.S. Bancorp is Administrator) $ per US Bank repurchase agreement transaction $ per book entry security (depository or Federal Reserve system) and non-US Bank repurchase agrmt $ per portfolio transaction processed through our New York custodian definitive security (physical) $ per principal paydown $ per option/future contract written, exercised or expired $ per Cedel/Euroclear transaction $ per mutual fund trade $ per Fed Wire $ per margin variation Fed wire $ per short sale $ per segregated account per year A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. No charge for the initial conversion free receipt. Overdrafts – charged to the account at prime interest rate plus . Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. Fees are billed monthly. 6/2014 3 Amended Exhibit D (continued) to the Custody Agreement – The Tocqueville Trust GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULEeffective January 1, 2012 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Lebanon All $ Australia All $ Lithuania All $ Austria All $ Luxembourg All $ Bahrain All $ Malaysia All $ Bangladesh All $ Mali* All $ Belgium All $ Malta All $ Benin* All $ Mauritius All $ Bermuda All $ Mexico All $ Botswana All $ Morocco All $ Brazil All $ Namibia All $ Bulgaria All $ Netherlands All $ Burkina Faso* All $ New Zealand All $ Canada All $ Niger* All $ Cayman Islands* All $ Nigeria All $ Channel Islands* All $ Norway All $ Chile All $ Oman All $ China“A” Shares All $ Pakistan All $ China“B” Shares All $ Peru All $ Columbia All $ Philippines All $ Costa Rica All $ Poland All $ Croatia All $ Portugal All $ Cyprus* All $ Qatar All $ Czech Republic All $ Romania All $ Denmark All $ Russia Equities/Bonds $ Ecuador All $ Russia MINFINs $ Egypt All $ Senegal* All $ Estonia All $ Singapore All $ Euromarkets(3) All $ Slovak Republic All $ Finland All $ Slovenia All $ France All $ South Africa All $ Germany All $ South Korea All $ Ghana All $ Spain All $ Greece All $ Sri Lanka All $ Guinea Bissau* All $ Swaziland All $ Hong Kong All $ Sweden All $ Hungary All $ Switzerland All $ Iceland All $ Taiwan All $ India All $ Thailand All $ Indonesia All $ Togo* All $ Ireland All $ Trinidad & Tobago* All $ Israel All $ Tunisia All $ Italy All $ Turkey All $ Ivory Coast All $ UAE All $ Jamaica* All $ United Kingdom All $ Japan All $ Ukraine All $ Jordan All $ Uruguay All $ Kazakhstan All $ Venezuela All $ Kenya All $ Vietnam* All $ Latvia Equities $ Zambia All $ Latvia Bonds $ * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. Annual Base Fee -A monthly base charge of $ per account will apply to The Tocqueville International Value Fund, The Tocqueville Gold Fund and The Delafield Fund.The base charge will be waived for the Tocqueville Small Cap Value Fund,The Tocqueville Fund and The Tocqueville Select Fund as long as the number of foreign securities in each fund remains under twenty five (25). 6/2014 4 Amended Exhibit D (continued) to the Custody Agreement – The Tocqueville Trust § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Straight Through Processing – fees waived. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed.Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. ** All fees quoted are payable monthly 6/2014 5 Amended Exhibit D (continued) to the Custody Agreement – The Tocqueville Trust THE BANK OF NEW YORK MELLON PRECIOUS METALS STANDARD FEE SCHEDULE EXCHANGE COMMODITY STORAGE WITHDRAWAL N.Y. COMEX Gold $ $ N.Y. COMEX Silver N.Y. Merc. Palladium N.Y. Merc. Platinum CBOT – Mini Gold/Silver CBOT Silver/5Bars PHYSICAL: Gold – 400 oz Bars Gold Inventory $ $ 100 oz Bars Gold Inventory Kilo Bars Gold Inventory Gold Coins Gold Inventory Silver – 1000 oz Bars Silver Inventory $ $ 100oz Bars Silver Inventory Silver Coins Silver Inventory (per coin) Silver Bags 1% Silver Inventory $ $(per bag) 500FV 90% Silver Inventory (per bag) 250FV 90% Silver Inventory per bag) Palladium/Platinum 100 oz Bars Palladium $ $ 50oz Bars Platinum Coins Palladium Coins Platinum *Storage rates are on a monthly basis. Registered Mail Fee is $per package plus postage and insurance. Fees are subject to revision. 6/2014 6
